Citation Nr: 9936011	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an ear infection.

3.  Entitlement to an increased (compensable) evaluation for 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1959 to March 1961, and from July 1962 to January 
1967.  He also served honorably on active duty in the U.S. 
Air Force from August 1967 to August 1975.  His total active 
service period was 14 years, 6 months, and 16 days.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for hearing loss and a noncompensable disability 
evaluation was assigned.  By that same rating decision, 
service connection was denied for tinnitus and for an ear 
infection.  Since the time of the September 1992 rating 
action, the veteran relocated to Florida, and his claim was 
certified on appeal to the Board by the St. Petersburg RO.

In a decision dated February 27, 1998, the Board denied the 
veteran's claims for service connection for tinnitus and an 
ear infection and for an increased (compensable) evaluation 
for hearing loss.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, and hereinafter "the Court").  In May 
1999, the Court vacated the Board's February 1998 decision, 
and a Joint Motion for Remand was granted.  This case was 
thereafter returned to the Board for further evidentiary 
development, readjudication, and disposition in accordance 
with the terms of the joint motion. 



REMAND

In light of the terms of the Joint Motion, the Board has 
concluded that the instant claims must be Remanded to the RO 
for the purpose of obtaining records generated by VA 
facilities, which are considered to be constructively before 
VA adjudicators when cases are decided.  See Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1991).  The record indicates 
that treatment reports from VA facilities, identified as a VA 
outpatient clinic at "251 Causeway Street" and a VA 
facility in Bay Pines, Florida, for the period of 1994-1996, 
have not yet been associated with the claims folder.  On 
remand, these records as well as any other pertinent VA 
treatment records will be sought.  

Likewise, on Remand the RO will have the opportunity to 
request the service personnel records, (the "DA-20" 
folders) for the veteran's periods of active service in the 
United States Air Force and in the United States Army.  

With regard to the claim for an increased (compensable) 
evaluation for hearing loss, the record indicates that the 
veteran's most recent VA audiological examination was 
conducted in 1992.  On remand, the veteran will be afforded a 
new VA audiological examination for the purpose of 
determining the current nature and severity of his service-
connected hearing loss, in light of regulations recently 
revised as of June 10, 1999.  

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the 
veteran must be informed of the scope of the issue; the Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection (in this case, the date of claim), as well 
as a prospective rating.  Id.  Thus, the RO must consider 
whether staged ratings are warranted by the evidence, and 
explicitly note that staged ratings have been considered.  
The veteran must be informed that the scope of the issue 
includes the possibility of staged ratings during the appeal 
period for the issue of entitlement to an increased 
(compensable) evaluation for hearing loss.  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any treatment 
which he has received from VA facilities 
for hearing loss, tinnitus, or an ear 
infection in recent years and 
particularly in the years since 1996.  
Utilizing the information provided by the 
veteran, the RO should contact the named 
VA facilities in order to request copies 
of the pertinent treatment records.  In 
particular, the RO should request copies 
of treatment records from the VA 
outpatient clinic located at "251 
Causeway" and the VA facility in Bay 
Pines Florida, for the period of 1994 to 
the present time.  All records obtained 
through these channels should be 
associated with the claims folder, apart 
from those records which have already 
been obtained.  

2.  The RO should request the veteran's 
service personnel records (the DA-20 
folder) for both his period of active 
service in the U.S. Army and for his 
period of active service in the U.S. Air 
Force.  All documentation compiled in 
conjunction with the requests for records 
from the appropriate agencies should be 
associated with the claims folder, 
including all correspondence between the 
RO and these agencies showing that the 
records were requested and/or received, 
whether there was a reply, and whether or 
not such reply was in the negative.  All 
records obtained through these channels 
should be associated with the claims 
folder.  

3.  Thereafter, the RO should schedule 
the veteran for examinations by a VA 
audiologist, for the purpose of 
determining the exact nature and severity 
of the service-connected hearing loss as 
currently manifested.  The examiner 
should be asked to conduct the 
examinations in light of the criteria set 
forth in 38 C.F.R. § 4.85 et. seq., as 
revised as of June 10, 1999.  All 
pertinent objective findings should be 
noted in the examination report.  

4.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that the specified 
evidentiary development has been 
completed to the extent possible.  If any 
development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
audiologist does not contain all of the 
specified findings, it should be returned 
for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record, in order to determine whether a 
favorable outcome is now warranted.  In 
making its determination with regard to 
the issue of an increased (compensable) 
evaluation for hearing loss, the RO 
should inform the veteran that it has 
utilized the revised regulations 
pertaining to evaluation of hearing 
impairment, which became effective on 
June 10, 1999, and that the potential for 
"staged ratings" have been considered 
pursuant to Fenderson, supra.  If the 
decisions remain adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further development 
and to ensure compliance with due process considerations.  
The Board intimates no opinion as to the ultimate outcome of 
the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).



